Citation Nr: 0422955	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  99-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of an overpayment of Department of 
Veterans Affairs non-service connected pension benefits, in 
the calculated amount of $12,506.00.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel 


INTRODUCTION

The appellant served on active duty from January 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Committee on Waivers and Compromises of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1.  In March 1993, the appellant filed his application, VA 
Form 21-526, for VA pension benefits.  He reported monthly 
income for himself in the amount of $520.00 received from 
Social Security Insurance and no other monthly income 
earnings. 

2.  By letter dated in July 1995, the appellant was notified 
that he had been awarded VA improved pension benefits 
effective from April 1, 1993, on the basis of his countable 
income.  

3.  By letter dated in July 1997, the appellant was informed 
that his VA pension benefits were terminated effective 
January 1996.  Through income verification procedures, it was 
discovered that the appellant was in receipt of Social 
Security disability benefits.  Based upon this information, 
it was determined that the appellant's countable income for 
purposes of pension eligibility had exceeded the maximum 
annual limit.  This retroactive termination created an 
overpayment of $12,506.00.

4.  Notice provided to the appellant of his pension award did 
not adequately advise him of his responsibility to report 
subsequent changes in income which would affect his countable 
income for VA pension purposes.  The appellant was not 
advised that his countable income was the basis of his award, 
that the rate of pension depended on income, and that he was 
also required to promptly report income for all sources or 
any changes in income or dependents to VA.  

5.  There is no indication in the record that the appellant 
committed any act of commission or omission in relation to 
the circumstances which led to the continuation of the award 
of pension benefits, from which the overpayment in the 
calculated amount of $12,506.00 was created.  This 
overpayment was the result of administrative error.


CONCLUSION OF LAW

The overpayment of pension benefits in the amount of 
$12,506.00 was based on administrative error on the part of 
VA; therefore, the overpayment in the amount of $12,506.00 
was not properly created.  38 U.S.C.A. §§ 5112, 5302 (West 
1991); 38 C.F.R. § 3.500 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits is dependent on whether recovery of the 
indebtedness from the appellant would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 
1.965(a).  In this regard, the facts and circumstances in a 
particular case must be weighed carefully.  Different factors 
will enter into such decision, such as the relative fault of 
the debtor, whether there was any unjust enrichment, whether 
there would be undue financial hardship to recover the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed his or her 
position by reason of having relied upon an erroneous 
benefit.  38 C.F.R. § 1.965(a).

The basic facts of this case are not in dispute and may be 
briefly summarized.  The appellant was awarded non-service 
connected pension benefits effective from April 1, 1993, 
based upon his reported countable income.  In the award 
letter, the RO informed the appellant that he had been 
awarded pension benefits, effective April 1, 1993.  The award 
letter indicated that the award was based upon the appellant 
having no countable income during relevant periods from the 
effective date of the award.  The remainder of the letter 
addressed procedures and evidence necessary for establishing 
the payment of additional pension benefits for dependents.  

In April 1996, the RO forwarded an Eligibility Verification 
Report (EVR) to the appellant at his last known address.  
This reminder notice advised of the appellant's 
responsibility to promptly report any changes in income to VA 
and delineated types of income earnings to be reported.  (The 
letter also mentioned that pension recipients whose only 
source of income consists of pension benefits would not 
receive annual EVRs to complete.)  That letter was returned 
as undeliverable.  Thereafter, in May 1997, VA received 
information that the appellant was in receipt of Social 
Security disability benefits.  A notice of proposed 
termination of pension benefits was forwarded to the 
appellant in May 1997.  A July 1997 letter advised that 
action was taken to terminate the appellant's pension 
benefits effective January 1, 1996, and that this adjustment 
created an overpayment in benefits.  (It does not appear 
these letters were returned as undeliverable.)  The appellant 
has requested a waiver of the overpayment in pension benefits 
in the calculated amount of $12,506.00.   

In its denial of the appellant's waiver request, the 
Committee determined that while there was no evidence of 
fraud, misrepresentation, or bad faith on the part of the 
appellant, he was nevertheless at fault in the creation of 
the debt.  It was noted that the appellant's fault was 
mitigated by evidence he was not in receipt of relevant VA 
correspondence during the relevant period.  The Committee 
concluded that recovery of the debt would not be against the 
principles of equity and good conscience. 

During a March 2004 hearing, the appellant reported he was 
unaware of the requirement to report his receipt of Social 
Security benefits to VA.  He explained also that during the 
relevant period, he had at least four changes of address 
which he provided to VA.  In support of his contentions in 
this regard, the appellant pointed to continued clinic 
appointment notices and receipt of pharmacy medications as 
evidence of his having provided VA with updated information 
on his residence.  In conjunction with this hearing, the 
appellant submitted a Financial Status Report, VA Form 20-
5655, for consideration in this matter.  (The Board notes 
that the financial report is not signed by the appellant.)

As a preliminary matter, it must be noted that the appellant 
has an obligation to keep VA informed of his whereabouts.  
The Court of Appeals for Veterans Claims (Court) has held 
that it is the burden of the veteran to keep the VA apprised 
of his whereabouts.  If he does not do so, there is no burden 
on the part of VA to turn up heaven and earth to find him.  
However, the appellant has presented credible testimonial 
evidence he provided VA with change of address information in 
a timely manner, and the record contains at least some 
evidence of the appellant's efforts in this respect.  The 
Board notes it is only where a file discloses other possible 
and plausible addresses that an attempt should be made by VA 
to locate the veteran.  See, Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  In this context, the record shows the 
appellant's pension benefits were disbursed through a direct 
deposit account since late 1995.  Curiously, the RO made no 
effort to contact the appellant through the banking 
institution to which the pension checks were sent.  
Nevertheless, the disposition of this case is not resolved on 
this basis.  

In this case, the evidence establishes the appellant was 
awarded pension benefits to which he was not entitled because 
of his receipt of Social Security benefits, which is 
countable income for VA pension purposes.  The facts further 
establish there was a disruption in communication between VA 
and the appellant following the initial award of pension 
benefits.  The Board is unable to discern on the basis of the 
record whether this circumstance is the result of the 
appellant's failure to advise VA of his whereabouts, 
administrative difficulties in processing data, or 
happenstance. 

Under these circumstances, the focus of the Board's inquiry 
is to determine what responsibilities the appellant-recipient 
was made aware of at the time of the award of pension 
benefits.  In this regard, a careful review of the record 
discloses that the July 1995 letter advised the appellant of 
the award of pension benefits and reflects the appellant's 
countable income for periods from the effective date of the 
award.  Notably, the award notice did not advise the 
appellant of his responsibilities as a pension recipient.  In 
particular, that letter did not advise him that the amount of 
pension paid was dependent upon the amount of his countable 
income and that he was to report any change in income 
immediately to VA.  He was not specifically advised to notify 
the VA if there was any change in income or net worth.  
Further, the notice did not explain that any change in income 
or net worth was to be reported nor emphasized that in 
reporting income, he was to report the total amount and 
source of all income.  The record showed that a single 
(unsuccessful) attempt was made in 1996 to send the appellant 
a reminder notice that the rate of pension payable was based 
upon income, that all income was to be promptly reported 
regardless of its source, and that changes in income and net 
worth were to be promptly reported.  

The appellant maintains he should not be held responsible for 
the indebtedness, because he was never advised of the 
necessity of reporting his Social Security benefits.  

In order to determine that the overpayment was not properly 
created, it must be established that the appellant was 
legally entitled to the benefits in question, or if there was 
no legal entitlement, then it must be shown that the VA was 
solely responsible for the appellant being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Furthermore, neither the appellant's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10) (West 1991); 38 C.F.R. §§ 3.500(b)(2) (2003).

The record shows appellant was properly awarded non-service 
connected pension benefits based upon a finding of no 
countable income.  However, the letter notifying the 
appellant of the award was significantly deficient in that it 
failed to set forth the appellant's responsibilities as a 
pension recipient.  This fact is significant in that the 
appellant can not be alleged to have failed to meet his 
responsibilities under the pension program under 
circumstances where he is not notified of such 
responsibilities.  The Board finds that to charge the veteran 
with such knowledge under the particular circumstances of 
this case would be unreasonable.  

Moreover, there is no indication in the record that the 
appellant committed any act of commission or omission in 
relation to the circumstances giving rise to the overpayment 
in pension benefits.  The Board finds that the appellant did 
not know, nor should he have known, that he was receiving an 
erroneous award.  While there is some question whether the 
appellant consistently notified VA of each change of address, 
there is no question that he was not advised in the first 
instance of his responsibilities with regard to reporting his 
income.  Subsequent (unsuccessful) efforts by VA to review 
the appellant's financial status, and 'remind' him of his 
responsibility to report changes in income can not cure the 
initial failure to notify in this case.  In this respect, the 
Board finds it reasonable to conclude that the appellant 
likely believed that his receipt of Social Security benefits 
was not relevant to his receipt of pension benefits.  

Therefore, the Board finds that the appellant was without 
fault in the creation of the debt, in this instance, and 
concludes that the overpayment amount of $12,506.00 was the 
sole result of administrative error.  Accordingly, the appeal 
is granted. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, became law.  The VCAA made several 
amendments to the law governing VA claims, to include 
redefining VA's duty-to-assist and notification obligations.  
Although the Court has held that the VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment, because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, VA's duties to notify 
and assist contained in the VCAA are not applicable this 
claim.  Id.  In any event, in light of the Board's favorable 
determination, the appellant is not prejudiced.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

The overpayment of VA pension benefits in the calculated 
amount of $12,506.00 was result of sole administrative error.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



